Name: Council Regulation (EC) No 1798/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia and establishing the detailed provisions for adapting these quotas (1994- 97)
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  agricultural activity
 Date Published: nan

 23 . 7 . 94 Official Journal of the European Communities No L 189/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1798/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic , Hungary, Poland, Romania and Slovakia and establishing the detailed provisions for adapting these quotas (1994-97) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, of 21 and 22 June 1993 are intended to improve access to the Community market for products originating in those countries ; whereas, in the agriculture sector, this impro ­ vement consists in bringing forward by six months the tariff concessions due to be opened on 1 January of each year ; whereas, therefore, it is necessary to open on 1 July 1994 the tariff quotas granted to the Czech and Slovak Federal Republic (Annex XIII b of the Interim Agree ­ ment for products falling within tariff heading 1210), Poland (Annex X c of the Europe Agreement) and Hungary (Annex X c of the Europe Agreement) in respect of the fourth year of application , and the tariff quotas granted to Romania (Annex XII b of the Interim Agree ­ ment) and Bulgaria (Annex XIII b of the Interim Agree ­ ment) in respect of the third year of application ; Having regard to the proposal from the Commission, Whereas the Europe Agreements between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Hungary and the Republic of Poland, of the other part, were signed on 16 December 1991 and entered into force on 1 February 1994 ; whereas Interim Agreements on trade and trade-related measures have been applied between the Community and the two countries concerned from 1 March 1992 pending the entry into force of the Europe Agreements (') (2) ; whereas the Europe Agreements between the European Economic Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Czech and Slovak Federal Republic (CSFR), Romania and the Republic of Bulgaria, of the other part, were signed on 16 December 1991 , 1 February 1993 and 8 March 1 993 respectively ; whereas, pending the entry into force of the latter three Agreements, the Community has concluded Interim Agreements on trade and trade ­ related measures with those countries (3) (4) ( s), which were signed on the same day and which entered into force, respectively, on 1 March 1992, 1 May 1993 and 31 December 1993 ; Whereas the Additional Protocols concluded between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech Republic and Slovakia, of the other part, initialled in Brussels on 18 July 1993, provide, inter alia, for the tariff quotas and ceilings granted by the Community to the former Czech and Slovak Federal Republic to be shared between the successor states to the former Czech and Slovak Federal Republic as from 1 January 1994 ; Whereas the Additional Protocols (6) to the said Agree ­ ments signed with- the countries in question in the light of the conclusions of the Copenhagen European Council Whereas the Agreements in question provide through a transitional period ending on 30 June 1996 or 30 June 1997 the opening of tariff quotas ; whereas the Agree ­ ments also set out the conditions required for granting the tariff advantages in the context of the said tariff quotas ; whereas, therefore, in the interests of rationalizing implementation of the measures concerned, the provi ­ sions currently contained in the various regulations covering each of the abovementioned countries should be grouped together in a single regulation, applicable for a specific period, by including in Annexes I , II and III to this Regulation the tariff quotas to be opened for the periods 1 July 1994 to 30 June 1995 , 1 July 1995 to 30 June 1996 and 1 July 1996 to 30 June 1997 ; (') OJ No L 116, 30 . 4 . 1992, p. 2. (2) OJ No L 114, 30. 4. 1992, p. 2 . (') OJ No L 115, 30. 4. 1992, p. 2 . (4) OJ No L 81 , 2 . 4. 1993, p. 2. O OJ No L 323, 23. 12 . 1993, p. 2. (6) OJ No L 25, 29. 1 . 1994, p. 2, 7, 12, 17, 22 and 27. No L 189 /2 Official Journal of the European Communities 23 . 7. 94 HAS ADOPTED THIS REGULATION :Whereas tariff quotas may not be carried over from one period to the next ; Article 1 From 1 July 1994 to 30 June 1997, goods originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia which are listed in Annexes I , II and III to this Regulation shall be subject to Community tariff quotas, according to the provisions contained within those Annexes. Whereas the quotas provided for in the agreements concerned are of determinate duration ; whereas the agreements have already established the annual rates of increase of the relevant quota volumes ; whereas they also set out the conditions required for granting tariff advan ­ tages in the context of the said tariff quotas ; whereas, therefore, in the interests of rationalizing implementation of the measures concerned, the provisions relating to tariff quotas currently included in various regulations covering each of the abovementioned countries for agricultural products should be grouped together in a single regula ­ tion, applicable for a determinate period ; Whereas the decision to open Community tariff quotas should be taken by the Community in execution of its international obligations in the case of the products listed in Annexes I, II and III hereto ; whereas it is necessary, in particular, to ensure that all Community importers have equal continuous access to the said quotas and that the rates laid down for the quotas apply continuously to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, to ensure the efficiency of the common administration of the quotas, there is no reason why the Member States should not be authorized to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Article 2 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient administration thereof. 2. Where an importer presents products covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferen ­ tial arrangements, and the declaration is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission, draw an amount correspon ­ ding to its requirements from the quota volume concerned. Requests for drawings, indicating the date on which the declarations were accepted, must be sent to the Commis ­ sion without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member State concerned accepted the declara ­ tions for release for free circulation, to the extent that the available balance so permits . 3 . If a Member State does not use a drawing in full , it shall return any unused portion to the corresponding quota volume as soon as possible. 4 . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Whereas amendments to the combined nomenclature and Taric codes and adaptations of quota volumes and rates arising from decisions of the Council or Commission do not involve changes of substance ; whereas, in the interests of simplicity, provision should be made for the Commission to make the necessary amendments and technical adaptations to the Annexes of this Regulation after having obtained the opinion of the Customs Code Committee ; Article 3 1 . The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 2 . Each year, within three months of the end of the application period of the tariff quotas, the Commission shall prepare a summary, by product and country, of the allocations of the quotas appearing in the Annex to this Regulation . The summary shall be communicated to the committee referred to in Article 6. Whereas the application of this Regulation must not be prejudiced by the amendment of agreements existing between the Community and these countries, insofar as any amendments thus agreed provide details of the products eligible for the benefit of tariff quotas, their volumes, rates of duty and quota periods, and in some cases the respective conditions for granting that benefit ; whereas provision should therefore be made for the Commission to make corresponding amendments to the provisions and Annexes of this Regulation, after having obtained an opinion from the Customs Code Committee, No L 189/323 . 7 . 94 Official Journal of the European Communities Article 4 Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the quotas for as long as the balance of the relevant quota volumes so permits. Article 5 1 . The provisions necessary for the application of this Regulation , in particular : (a) the amendments and technical adaptations, insofar as necessary, arising from amendments of the combined nomenclature and Taric codes, and (b) the necessary adaptations arising from the conclusion by the Council of protocols, exchanges of letters within the framework of existing agreements, of agree ­ ments between the Community and these countries within the framework of the agreements referred to in this Regulation. shall be adopted in accordance with the procedure laid down in Article 6 (2). 2. Provisions adopted pursuant to this Regulation shall not authorize the Commission to :  carry over preference quantities from one quota period to another,  transfer quantities from one quota to another,  open and manage quotas under new agreements. Article 6 1 . The Commission shall be assisted by the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 0 ). 2 . The representative of the Commission shall submit to the committee a draft of the measures to be taken . The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be deli ­ vered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article . The chairman shall not vote. The Commission shall adopt the measures, which apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith . In that event :  the Commission shall defer application of the measures which it has decided for three months from the date of such communication ;  the Council , acting by qualified majority, may take a different decision within the period referred to in the previous paragraph . 3 . The Committee may examine any question concer ­ ning the application of this Regulation which is raised by its chairman either on his own initiative or at the request of a Member State . Article 7 The Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Agreements in question concluded between the Community and each of the Republics shall apply. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Council The President K. KINKEL 0) OJ No L 302, 19 . 10 . 1992, p . 1 . No L 189/4 Official Journal of the European Communities 23 . 7. 94 ANNEX I List of agricultural products subject to tariff quotas at a reduced rate of duty (1.7.1994  30.6.1995) Order No CN code Description (extracts of CN codes) (a) Origin (b) Quota volume (tonnes) Duty to be applied (%) ( 1 ) (2) (3) (4) (5) (6) 09.6221 0603 10 13 BU 150 8 0603 10 51 6,8 0603 10 53 6,8 0603 10 55 6,8 09.5101 0701 10 00 PL 370 2,8 09.6223 0701 90 51 6 0701 90 59 BU 2 120 8,4 0701 90 90 7,2 09.5103 0701 90 90 PL 3 700 7,2 09.6101 0702 00 10 RO 3 720 7,7 0702 00 90 12,6 09.6225 0702 00 10 BU 680 7,7 0702 00 90 12,6 09.5105 0703 10 H 54 400 4,8 09.5107 0703 10 11 PL 270 4,8 09.5109 0703 10 19 PL 136 000 4,8 09.6103 0703 10 19 RO 150 4,8 09.6227 0703 10 19 BU 260 4,8 09.5111 0703 10 90 PL 1 400 4,8 09.5113 0703 20 00 PL 570 4,8 09.6229 0703 20 00 BU 590 4,8 09.5115 0703 90 00 PL 180 5,2 09.5117 0704 10 10 PL 700 6,8 0704 10 90 4,8 0704 20 00 6 0704 90 10 6 0704 90 90 6 09.6105 0704 10 10 RO 1 800 6,8 0704 90 10 6 0704 90 90 6 09.5119 0705 11 10 PL 130 5,2 0705 1 1 90 5,2 0705 19 00 5,2 0705 21 00 5,2 09.5121 0706 10 00*11 Carrots, from 1 January to 31 March PL 700 6,8 * 12 Carrots , from 1 April to 15 May * 13 Carrots from 16 May to 31 December 09.5123 0706 90 11 PL 700 5,2 0706 90 19 6,8 09.5125 0706 90 90 PL 230 6,8 (a) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 241 , 27. 9 . 1993). For products having a Taric code the combined nomenclature description is supplemented by the product description appearing in column (3). (b) H  Hungary, PL  Poland, CS  Czech Republic, SK  Slovakia, BU  Bulgaria, RO  Romania. 23 . 7 . 94 Official Journal of the European Communities No L 189/5 ( 1 ) (2) (3) (4) (5) (6) 09.5127 0707 00 11 H 130 6,4 PL 1 400 6,4 09.6107 0707 00 11 RO 1 750 6,8 09.6231 0707 00 11 BU 750 6,4 0707 00 90 6,4 09.5129 0708 10 10 PL 390 4 0708 20 10 5,2 0708 20 90 6,8 0708 90 00 6,8 09.6109 0708 20 10 RO 150 5,2 0708 20 90 6,8 09.5131 0708 20 90 PL 450 6,8 09.5133 0709 51 10 H 1 273 6,4 09.5135 0709 51 50 PL 340 2,8 09.5137 0709 52 00 H 127 3,2 09.5139 0709 60 10 H 12 727 3,6 PL 150 09.6111 0709 60 10 RO 2 020 3,6 09.6233 0709 60 10 BU 890 3,6 09.5141 0710 21 00 H 11 300 7,2 PL 2 050 7,2 09.6113 0710 21 00 RO 130 7,2 0710 22 00 7,2 0710 29 00 7,2 09.6235 0710 21 00 BU 320 7,2 0710 22 00 0710 29 00 09.5143 0710 22 00 H 2 800 7,2 PL 12 500 7,2 09.5145 0710 29 00 H 1 400 7,2 PL 1 650 7,2 09.5147 0710 30 00 PL 1 650 7,2 09.5149 0710 80 85 H 14 000 7,2 0710 80 95 PL 34 500 7,2 09.6237 0710 80 85 BU 490 7,2 0710 80 95 09.5151 0710 90 00 H 1 900 7,2 PL 1 750 7,2 09.6115 ex 0711 90 40 Mushrooms f) RO 350 8,4 2003 10 20 2003 10 30 09.6239 ex 071 1 90 40 Mushrooms Q BU 1 240 8,4 2003 10 20 2003 10 30 09.5153 0712 10 00 PL 170 6,4 09.5155 0712 90 50 PL 1 800 6,4 09.6241 0713 40 90 BU 260 0,8 09.6117 0802 31 00 RO 240 3,2 0802 32 00 3,2 09.6243 0802 31 00 BU 390 3,2 0802 32 00 3,2 (*) These CN codes are subject to the import arrangements laid down by Regulation (EEC) No 1796/81 (OJ No L 183 , 4 . 7. 1981 , p. 1 ), as last amended by Regulation (EEC) No 1122/92 (OJ No L 117, 1 . 5 . 1992, p. 98). Official Journal of the European Communities 23 . 7. 94No L 189/6 ( l ) (2) (3) (4) (5) (6) 09.6245 0806 10 19 BU 350 8,8 0806 10 99 8,8 09.5157 0808 10 10 H 21 000 3,6 09.6119 0808 10 31 RO 120 5,6 0808 10 33 5,6 0808 10 39 5,6 0808 10 51 3,2 0808 10 53 3,2 0808 10 59 3,2 09.6247 0808 10 10 BU 750 3,6 0808 10 31 5,6 0808 10 33 0808 10 39 09.5159 0808 10 91 H 4 200 5,6 0808 10 93 PL 1 400 3,2 0808 10 99 2,4 09.6249 0808 20 10 BU 2 130 3,6 0808 20 39 5,2 09.6251 0808 20 90 BU 180 3,6 09.6121 0809 10 00 RO 970 10 09.6253 0809 10 00 BU 130 10 09.5161 0809 10 00 H 1 400 10 09.6255 0809 30 BU 473 8,8 09.6123 0809 40 11 RO 2130 6 0809 40 19 3,2 09.6257 0809 40 11 BU 4 990 6 09.6259 0809 40 19 BU 1 170 3,2 09.5163 0809 40 11 H 5 600 6 0809 40 19 PL 700 3,2 09.6125 0810 10 10 RO 2 030 6,4 09.5165 0811 10 11 PL 1100 10,4 081110 19 10,4 09.6127 0810 10 90 RO 415 4,8 09.6261 0810 10 10 BU 1 810 6,4 0810 10 90 4,8 09.5167 0811 20 59 PL 14 000 6 0811 20 90 7,2 0811 90 50 6 0811 90 70 1,6 0811 90 90 7,2 09.6129 0812 10 00 RO 89 4,4 09.6263 0812 10 00 BU 785 4,4 09.6265 081290 10 BU 89 6,4 09.6131 0813 10 00 RO 670 2,8 0813 20 00 4,8 0813 30 00 3,2 0813 40 80 2,4 09.5169 0813 20 00 H 1 400 4,8 0813 50 19 PL 1 359 4,8 0813 50 91 4 0813 50 99 4,8 0813 30 00 3,2 0813 40 30 3,2 0813 50 11 3,2 0813 50 30 3,2 0813 10 00 2,8 0813 40 10 2,8 0813 40 80 2,4 Official Journal of the European Communities No L 189/723 . 7. 94 ( 1 ) (2) (3) (4) (5) (6) 09.6267 0813 40 80 BU 530 2,4 09.6133 1209 25 80 RO 360 1,6 1209 29 80 2 1209 91 90 2,8 1209 99 91 2,4 1209 99 99 2,8 09.5171 1210 CS 5 120 3,6 SK 630 09.6135 1212 99 10 RO 400 0,8 09.6269 1210 10 00 1210 20 BU 260 3,6 09.6271 1209 21 00 BU 950 2 1209 22 00 1,6 1209 25 90 1,6 1209 29 10 1,6 1209 29 80 2 1209 91 90 2,8 1209 99 99 2,8 09.6273 1501 00 11 BU 4 120 1,2 09.5173 1512 11 91 H 1 800 4 09.6137 1512 11 91 RO 3 190 4 15121991 6 09.6275 1512 11 91 BU 290 4 09.6139 160231 11 RO 360 6,8 09.6277 1602 31 11 BU 177 6,8 1602 39 19 6,8 09.5175 2001 10 00 H 18 800 8,8 PL 1 800 8,8 09.6141 2001 10 00 RO 120 8,8 2001 90 90 8 09.6279 2001 10 00 BU 2 070 8,8 09.6281 2002 10 10 BU 7 140 12,6 2002 10 90 12,6 09.6283 2002 90 10 BU 7 430 12,6 2002 90 31 12,6 2002 90 39 12,6 2002 90 91 2002 90 99 09.5177 2002 90 30 H 5 000 7,2 09.6143 2002 90 31 RO 610 12,6 2002 90 39 12,6 2002 90 91 2002 90 99 09.5179 2002 90 91 H 1 400 7,2 2002 90 99 09.5181 2005 30 00 H 2 550 8 09.5183 2005 40 00 PL 340 9,6 09.6145 2005 40 00 RO 140 9,6 09.5185 2005 59 00 PL 1418 9,6 09.5187 2005 90 90*19 Mixtures H 1 500 8,8 * 70 Pimentos 09.5189 2007 99 31*10 Sour cherry jam H 2 550 12 2007 99 33 (Prunus cerasus) PL 1 400 12 2007 99 35 12 09.6285 2007 99 33 BU 99 12 23 . 7. 94No L 189/8 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) 09.6287 2008 50 71 BU 310 9,6 2008 50 79 9,6 2008 50 91 6,8 09.6289 2008 60 69 BU 78 9,6 09.6291 2008 70 79 BU 470 8,8 09.5191 2008 80 50 PL 360 8 09.6293 2008 80 70 BU 450 9,6 09.5193 2008 80 70 PL '3 400 9,6 09.5195 2008 80 99 PL 190 9,2 09.5197 2008 99 45*10 Plum halves in syrup, tinned H 1 800 9,2 09.6295 2008 99 55 BU 150 9,6 09.6147 2009 70 19 RO 1 230 16,8 09.6297 2009 70 19 BU 3 350 16,8 09.5199 2008 99 48*21 Gooseberries H 1 250 8 * 91 Apples 09.5201 2008 99 99*21 Gooseberries H 4 900 9,2 * 81 Gooseberries 09.5203 2009 70 19 H 5 600 16,8 PL 7 600 16,8 09.5205 2009 80 11 H 1 300 16,8 2009 80 19 16,8 2009 80 32 ¢ 8,4 2009 80 34 16,8 2009 80 39 16,8 2009 80 50 9,6 2009 80 61 9,6 2009 80 63 9,6 2009 80 69 10 2009 80 80 8,4 2009 80 83 8,4 2009 80 85 8,4 2009 80 93 8,4 2009 80 95 8,8 2009 80 99 8,8 09.5207 2401 10 10 H 3 000 9 2401 10 20 9 2401 10 30 9 2401 10 41 9 2401 10 49 9 2401 10 50 5,5 2401 10 60 5,5 2401 10 70 5,5 2401 10 80 5,5 2401 10 90 5,5 2401 20 10 9 2401 20 20 9 2401 20 30 9 2401 20 41 9 2401 20 49 9 2401 20 50 5,5 2401 20 60 5,5 2401 20 70 5,5 2401 20 80 5,5 2401 20 90 5,5 09.6149 2401 10 60 RO 3 000 5,5 2401 10 70 5,5 2401 20 60 5,5 2401 20 70 5,5 09.6299 2401 10 60 BU 6 000 5,5 2401 10 70 5,5 2401 20 60 5,5 2401 20 70 5,5 23. 7. 94 Official Journal of the European Communities No L 189/9 ANNEX II List of agricultural products subject to tariff quotas at a reduced rate of duty (1 July 1995 to 30 June 1996) Order No CN code Description (extracts of CN codes) (a) Origin (b) Quota volume (tonnes) Duty to be applied (% ) ( 1 ) (2) (3) (4) (5) (6) 09.6221 0603 10 13 BU 160 8 0603 10 51 6,8 0603 10 53 6,8 0603 10 55 6,8 09.5101 0701 10 00 PL 400 2,8 09.6223 0701 90 51 6 0701 90 59 BU 2 280 8,4 0701 90 90 7,2 09.5103 0701 90 90 PL 4 000 7,2 09.6101 0702 00 10 RO 3 890 7,7 0702 00 90 12,6 09.6225 0702 00 10 BU 710 7,7 0702 00 90 12,6 09.5105 0703 10 H 58 300 4,8 09.5107 0703 10 11 PL 290 4,8 09.5109 0703 10 19 PL 145 500 4,8 09.6103 0703 10 19 RO 160 4,8 09.6227 0703 10 19 BU 280 4,8 09.5111 0703 10 90 PL 1 500 4,8 09.5113 0703 20 00 PL 610 4,8 09.6229 0703 20 00 BU 640 4,8 09.5115 0703 90 00 PL 190 5,2 09.5117 0704 10 10 PL 750 6,8 0704 10 90 4,8 0704 20 00 6 0704 90 10 6 0704 90 90 6 09.6105 0704 10 10 RO 1 950 6,8 0704 90 10 6 0704 90 90 6 09.5119 0705 11 10 PL 140 5,2 0705 1 1 90 5,2 0705 19 00 5,2 0705 21 00 5,2 09.5121 0706 10 00*11 Carrots, from 1 January to 31 March PL 750 6,8 * 12 Carrots, from 1 April to 15 May * 13 Carrots, from 16 May to 31 December 09.5123 0706 90 11 PL 750 5,2 0706 90 19 6,8 09.5125 0706 90 90 PL 250 6,8 (a) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 241 , 27. 9 . 1993). For product: having a Taric code the combined nomenclature description is supplemented by the product description appearing in column (3). (b) H  Hungary, PL  Poland, CS  Czech Republic , SK  Slovakia, BU  Bulgaria, RO  Romania. No L 189/ 10 Official Journal of the European Communities 23 . 7. 94 ( 1 ) (2) (3) (4) (5) (6) 09.5127 0705 00 11 H 140 6,4 09.5128 0707 00 11 PL 1 500 6,4 09.6107 0707 00 11 RO 1 880 6,8 09.6231 0707 00 11 BU 810 6,4 0707 00 90 6,4 09.5129 0708 10 10 PL 420 4 0708 20 10 5,2 0708 20 90 6,8 0708 90 00 6,8 09.6109 0708 20 10 RO 160 5,2 0708 20 90 6,8 09.5131 0708 20 90 PL 480 6,8 09.5133 0709 51 10 H 1 364 6,4 09.5135 0709 51 50 PL 370 2,8 09.5137 0709 52 00 H 136 3,2 09.5139 0709 60 10 H 13 636 3,6 PL 160 3,6 09.6111 0709 60 10 RO 2 180 3,6 09.6233 0709 60 10 BU 960 3,6 09.5141 0710 21 00 H 12 000 7,2 PL 2 200 7,2 09.6113 0710 21 00 RO 140 7,2 0710 22 00 7,2 0710 29 00 7,2 09.6235 0710 21 00 BU 340 7,2 0710 22 00 0710 29 00 09.5143 0710 22 00 H 3 000 7,2 PL 13 000 7,2 09.5145 0710 29 00 H 1 500 7,2 PL 1 750 7,2 09.5147 0710 30 00 PL 1 750 7,2 09.5149 0710 80 90 H 15 000 7,2 PL 36 500 7,2 09.6237 0710 80 85 BU 520 7,2 0710 80 95 09.5151 0710 90 00 H 2 050 7,2 PL 1 850 7,2 09.6115 ex 0711 90 40 Mushrooms (*) RO 370 8,4 2003 10 20 8,4 2003 10 30 8,4 09.6239 ex 0711 90 40 Mushrooms (*) BU 1 300 8,4 2003 10 20 2003 10 30 09.5153 071210 00 PL 180 6,4 09.5155 0712 90 50 PL 1 900 6,4 09.6241 0713 40 90 BU 280 0,8 09.6117 0802 31 00 RO 260 3,2 0802 32 00 3,2 09.6243 0802 31 00 BU 420 3,2 0802 32 00 3,2 (*) These CN codes are subject to the import arrangements laid down by Regulation (EEC) No 1796/81 (OJ No L 183, 4. 7. 1981 , p. 1 ), as last amended by Regulation (EEC) No 1122/92 (OJ No L 117, 1 . 5 . 1992, p. 98). 23. 7. 94 Official Journal of the European Communities No L 189/ 11 ( 1 ) (2) (3) (4) (5) (6) 09.6245 0806 10 19 BU 380 8,8 0806 10 99 8,8 09.5157 0808 10 10 H 22 500 3,6 09.6119 0808 10 31 RO 130 5,6 0808 10 33 5,6 0808 10 39 5,6 0808 10 51 3,2 0808 10 53 3,2 0808 10 59 3,2 09.6247 0808 10 10 BU 810 3,6 0808 10 31 5,6 0808 10 33 5,6 0808 10 39 5,6 09.5159 0808 10 91 H 4 500 5,6 0808 10 93 PL 1 500 3,2 0808 10 99 2,4 09.6249 0808 20 10 BU 2 290 3,6 0808 20 39 5,2 09.6251 0808 20 90 BU 190 3,6 09.6121 0809 10 00 RO 1 040 10 09.6253 0809 10 00 BU 140 10 09.5161 0809 10 00 H 1 500 10 09.6255 0809 30 BU 509 8,8 09.6123 0809 40 11 RO 2 290 6 0809 40 19 3,2 09.6257 0809 40 11 BU 5 370 6 09.6259 0809 40 19 BU 1 260 3,2 09.5163 0809 40 11 H 6 000 6 0809 40 19 PL 750 3,2 09.6125 0810 10 10 RO 2 190 6,4 09.5165 0811 10 11 PL 1150 10,4 081110 19 10,4 09.6127 0811 10 90 RO 450 4,8 09.6261 0810 10 10 BU 1 950 6,4 0810 10 90 4,8 09.5167 0811 20 59 PL 14 500 6 0811 20 90 7,2 0811 90 50 6 0811 90 70 1,6 0811 90 90 7,2 09.6129 0812 10 00 RO 95 4,4 09.6263 0812 10 00 BU 845 4,4 09.6265 081290 10 BU 96 6,4 09.6131 0813 10 00 RO 730 2,8 0813 20 00 4,8 0813 30 00 3,2 0813 40 80 2,4 09.5169 0813 20 00 H 1 500 4,8 0813 50 19 PL 1 456 4,8 0813 50 91 4 0813 50 99 4,8 0813 30 00 3,2 0813 40 30 3,2 0813 50 11 3,2 0813 50 30 3,2 0813 10 00 2,8 0813 40 10 2,8 0813 40 80 2,4 23 . 7. 94No L 189/12 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) 09.6267 0813 40 80 BU 570 2,4 09.6133 1209 25 80 RO 390 1,6 1209 29 80 2 1209 91 90 2,8 1209 99 91 2,4 1209 99 99 2,8 09.5171 1210 CS 5 470 3,6 SK 680 09.6135 1212 99 10 RO 430 0,8 09.6269 1210 10 00 BU 280 3,6 1210 20 09.6271 1209 21 00 BU 1 020 2 1209 22 00 1,6 1209 25 90 1,6 1209 29 10 1,6 1209 29 80 2 1209 91 90 2,8 1209 99 99 2,8 09.6273 1501 00 11 BU 4 430 1,2 09.5173 1512 11 91 H 1 900 4 09.6137 1512 11 91 RO 3 440 4 1512 1991 6 09.6275 1512 11 91 BU 310 4 09.6139 1602 31 11 RO 390 6,8 09.6277 1602 31 11 BU 191 6,8 1602 39 19 6,8 09.5175 2001 10 00 H 20 200 8,8 PL 1 900 8,8 09.6141 2001 10 00 RO 130 8,8 2001 90 90 8 09.6279 2001 10 00 BU 2 230 8,8 09.6281 2002 10 10 BU 7 450 12,6 2002 1090 12,6 09.6283 2002 90 10 BU 7 750 12,6 2002 90 30 12,6 2002 90 90 12,6 09.5177 2002 90 30 H 5 350 7,2 09.6143 2002 90 31 RO 640 12,6 2002 90 39 12,6 2002 90 91 12,6 2002 90 99 12,6 09.5179 2002 90 90 H 1 500 7,2 09.5181 2005 30 00 H 2 700 8 09.5183 2005 40 00 PL 370 9,6 09.6145 2005 40 00 RO 150 9,6 09.5185 2005 59 00 PL 1 500 9,6 09.5187 2005 90 90*19 Mixtures H 1 600 8,8 * 70 Pimentos 09.5189 20079931*10 Sour cherry jam H 2 700 12 2007 99 33 (Prunus cerasus) PL 1 500 1 2 2007 99 35 12 09.6285 2007 99 33 BU 106 12 23 . 7. 94 Official Journal of the European Communities No L 189/ 13 ( 1 ) (2) (3) (4) (5) (6) 09.6287 2008 50 71 BU 330 9,6 2008 50 79 9,6 2008 50 91 6,8 09.6289 2008 60 69 BU 84 9,6 09.6291 2008 70 79 BU 510 8,8 09.5191 2008 80 50 PL 380 8 09.6293 2008 80 70 BU 485 9,6 09.5193 2008 80 70 PL 3 700 9,6 09.5195 2008 80 99 PL 200 9,2 09.5197 2008 99 45*10 Plum halves in syrup, tinned H 1 900 9,2 09.6295 2008 99 55 BU 160 9,6 09.6147 2009 70 19 RO 1 320 16,8 09.6297 2008 70 19 BU 3 710 16,8 09.5199 2008 99 48*21 Gooseberries H 1 350 8 * 91 Apples 09.5201 2008 99 99*21 Gooseberries H 5 250 9,2 * 81 Gooseberries 09.5203 2009 70 1 9 H 6 000 16,8 PL 8 200 16,8 09.5205 2009 80 11 H 1 350 16,8 2009 80 19 16,8 2009 80 32 8,4 2009 80 34 16,8 2009 80 39 16,8 2009 80 50 9,6 2009 80 61 9,6 2009 80 63 9,6 2009 80 69 10 2009 80 80 8,4 2009 80 83 8,4 2009 80 85 8,4 2009 80 93 8,4 2009 80 95 . 8,8 2009 80 99 8,8 09.5207 2401 10 10 H 3 200 9 2401 10 20 9 2401 10 30 9 2401 10 41 9 2401 10 49 9 2401 10 50 5,5 2401 10 60 5,5 2401 10 70 5,5 2401 10 80 5,5 2401 10 90 5,5 2401 20 10 9 2401 20 20 9 2401 20 30 9 2401 20 41 9 2401 20 49 9 2401 20 50 5,5 2401 20 60 5,5 2401 20 70 5,5 2401 20 80 5,5 2401 20 90 5,5 09.6149 2401 10 60 RO 3 250 5,5 2401 10 70 5,5 2401 20 60 5,5 2401 20 70 5,5 09.6299 2401 10 60 BU 6 000 5,5 2401 10 70 5,5 2401 20 60 5,5 2401 20 70 5,5 No L 189/ 14 Official Journal of the European Communities 23 . 7. 94 ANNEX III List of agricultural products subject to tariff quotas at a reduced rate of duty (1.7.1996  30.6.1997) Order No CN code Description (extracts of CN codes) (a) Origin (b) Quota volume (tonnes) Duty to be applied (%) ( 1 ) (2) (3) (4) (5) (6) 09.6221 0603 10 13 BU 170 8 0603 10 51 6,8 0603 10 53 6,8 0603 10 55 6,8 09.6223 0701 90 51 6 0701 90 59 BU 2 440 8,4 0701 90 90 7,2 09.6101 0702 00 10 RO 4 050 7,7 0702 00 90 12,6 09.6225 0702 00 10 BU 740 7,7 0702 00 90 12,6 09.6103 0703 10 19 RO 170 4,8 09.6227 0703 10 19 BU 300 4,8 09.6229 0703 20 00 BU 680 4,8 09.6105 0704 10 10 RO 2 100 6,8 0704 90 10 6 0704 90 90 6 09.6107 0707 00 11 RO 2 020 6,8 09.6231 0707 00 11 BU 870 6,4 0707 00 90 6,4 09.6109 0708 20 10 RO 170 5,2 0708 20 90 6,8 09.61 1 1 0709 51 50 RO 2 330 3,6 09.6233 0709 60 10 BU 1 030 3,6 09.6113 0710 21 00 RO 150 7,2 0710 22 00 7,2 0710 29 00 7,2 09.6235 0710 21 00 BU 370 7,2 0710 22 00 7,2 0710 29 00 7,2 09.6237 0710 80 85 BU 560 7,2 0710 80 95 7,2 09.6115 ex 0711 90 40 Mushrooms (*) RO 380 8,4 2003 10 20 8,4 2003 10 30 8,4 09.6239 ex 0711 90 40 Mushrooms (*) BU 1 360 8,4 2003 10 20 2003 10 30 09.6241 0713 40 90 BU 280 0,8 (a) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 241 , 27. 9 . 1993). For products having a Taric code the combined nomenclature description is supplemented by the product description appearing in column (3). (b) H  Hungary, PL  Poland, CS  Czech Republic, SK  Slovakia, BU  Bulgaria, RO  Romania. 23 . 7. 94 Official Journal of the European Communities No L 189/15 ( 1 ) (2) (3) (4) (5) (6) 09.6117 0802 31 00 RO 280 3,2 0802 32 00 3,2 09.6243 0802 31 00 BU 450 3,2 0802 32 00 3,2 09.6245 0806 10 19 BU 410 8,8 0806 10 99 8,8 09.6119 0808 10 31 RO 140 5,6 0808 10 33 5,6 0808 10 39 5,6 0808 10 51 3,2 0808 10 53 3,2 0808 10 59 3,2 09.6247 0808 10 10 BU 870 3,6 0808 10 31 3,6 0808 10 33 5,6 0808 10 39 5,6 09.6249 0808 20 10 BU 2 450 3,6 0808 20 39 5,2 09.6251 0808 20 90 BU 200 3,6 09.6121 0809 10 00 RO 1120 10 09.6253 0809 10 00 BU 150 10 09.6255 0809 30 BU 545 8,8 09.6123 0809 40 11 RO 2 460 6 0809 40 19 3,2 09.6257 0809 40 1 1 BU 5 750 6 09.6259 0809 40 19 BU 1 350 3,2 09.6125 0810 10 10 RO 2 350 6,4 09.6127 0810 10 90 RO 485 4,8 09.6261 0810 10 10 BU 2 090 6,4 0810 10 90 4,8 09.6129 0812 10 00 RO 102 4,4 09.6263 0812 10 00 BU 905 4,4 09.6265 081290 10 BU 103 6,4 09.6131 0813 10 00 RO 780 2,8 0813 20 00 4,8 0813 30 00 3,2 0813 40 80 2,4 09.6257 0813 40 80 BU 610 2,4 09.6133 1209 25 80 RO 420 1,6 1209 29 80 2 1209 91 90 2,8 1209 99 91 2,4 1209 99 99 2,8 09.6135 1212 99 10 RO 460 0,8 09.6269 1210 10 00 1210 20 BU 300 3,6 *) These CN codes are subject to the import arrangements laid down by Regulation (EEC) No 1796/81 (OJ No L 183 , 4. 7. 1981 , p. 1 ), as last amended by Regulation (EEC) No 1122/92 (OJ No L 117, 1 . 5 . 1992, p. 98). Official Journal of the European Communities 23 . 7. 94No L 189/16 ( 1 ) (2) (3) (4) (5) (6) 09.6271 1209 21 00 BU 1 090 2 1209 22 00 1,6 1209 25 90 1,6 1209 29 10 1,6 1209 29 80 2 1209 91 90 2,8 1209 99 99 2,8 09.6273 1501 00 11 BU 4 750 1,2 09.6137 151211 91 RO 3 680 4 15121991 6 09.6275 1512 11 91 BU 330 4 09.6139 1602 31 11 RO 420 6,8 09.6277 1602 31 11 BU 205 6,8 1602 39 19 6,8 09.6141 2001 10 00 RO 140 8,8 2001 90 90 8 09.6279 2001 10 00 BU 2 390 8,8 09.6281 2002 10 10 BU 7 760 12,6 2002 10 90 12,6 09.6283 2002 90 10 BU 8 070 12,6 2002 90 30 12,6 2002 90 90 12,6 09.6143 2002 90 31 RO 670 12,6 2002 90 39 12,6 2002 90 91 12,6 2002 90 99 12,6 09.6145 2005 40 00 RO 160 9,6 09.6285 2007 99 33 BU 113 12 09.6287 2008 50 71 BU 350 9,6 2008 50 79 9,6 2008 50 91 6,8 09.6289 2008 60 69 BU 92 9,6 09.6291 2008 70 79 BU 550 8,8 09.6293 2008 80 70 BU 520 9,6 09.6295 2008 99 55 BU 170 9,6 09.6147 2009 70 19 RO 1 420 16,8 09.6297 2009 70 19 BU 4 070 16,8 09.6149 2401 10 60 RO 3 500 5,5 2401 10 70 5,5 2401 20 60 5,5 2401 20 70 5,5 09.6299 2401 10 60 BU 6 000 5,5 2401 10 70 5,5 2401 20 60 5,5 2401 20 70 5,5